DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5,7,8,12 and 14 is/are rejected under 35 U.S.C. 102Ia)(1) as being anticipated by Sato et al. (2006/0094343).
In reference to claims 1 and 8, Sato et al. teaches a substrate processing apparatus comprising a substrate holding apparatus, 28,  and a processing head, 5, configured to scrub an upper surface of a substrate, the substrate holding apparatus comprises a substrate holder, 28, configured to hold the substrate and a substrate rotating mechanism, 24, configured to rotate the substrate held by the substrate holder 
In reference to claims 5 and 12, wherein the substrate holding apparatus comprises a substrate suction mechanism configured to suck and hold the substrate, (pp 0040).
In reference to claims 7 and 14, wherein the substrate rotating mechanism comprises a holder support member, 21, configured to support the substrate holder and  a rotating device, 22, coupled to the holder support member, the rotating  device being configured to rotate the holder support member about a central axis of the substrate, (pp 0037-0038).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2-4,6,9-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. in view of  Ishii et al. (2013/0213437).
Sato et al. teaches all the limitations of the claims except for the substrate holder comprises a holding chuck configured to hold an outermost circumferential surface of the substrate,and  the holding chuck comprises a plurality of chuck members arranged at equal  intervals around a rotation center of the substrate rotating mechanism, the substrate holding apparatus comprises a cleaning mechanism configured to clean a  contact surface of the holding chuck which can make contact with the substrate, wherein the substrate holder comprises a pusher configured to move the holding chuck in a direction toward the substrate and a releaser configured to move the holding chuck in a direction away from the substrate, wherein the substrate holding apparatus comprises a substrate push-up mechanism configured to push up the substrate above the substrate holder.
Ishii et al. teaches substrate holder comprises a holding chuck, 11, configured to hold an outermost circumferential surface of the substrate and the holding chuck, (fig. 3A), comprises a plurality of chuck members arranged at equal intervals around a rotation center of the substrate rotating mechanism,  (fig. 6, pp 0069), the substrate holding apparatus comprises a cleaning mechanism configured to clean a  contact surface of the holding chuck which can make contact with the substrate, (Ishii et al. teaches spraying the substrate while being held by the chuck, 11, with various jets, and thus some cleaning liquid will come into contact a contact surface of the chuck, pp 0064), wherein the substrate holder comprises a pusher configured to move the holding chuck in a direction toward the substrate and a releaser configured to move the holding 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Sato et al. with the above listed limitaitons, as taught by Ishii et al, in order to enhance the gripping and handling capabilities, of substrate during the substrate processing procedures. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakanishi et al. (2014/0187126), Kondo et al. (2003/0092261) and Hongo et al. (2009/0117828) were cited to show other examples of substrate processing apparatuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486. The examiner can normally be reached M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.L.M/Examiner, Art Unit 3723                                                                                                                                                                                                        November 13, 2021




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723